DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Sep. 14, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Salmon on Sep. 29, 2021.
2.	The application has been amended as follows: 
1. (Currently Amended) An autonomous robot, comprising: 
at least one memory; 
instructions in the robot, and 
processor circuitry to execute the instructions a region model analyzer to: 
analyze a first image of an environment based on a first neural network model, the first image captured by an image sensor of the robot when the robot is in a first region of the environment, the first neural network model used exclusively when the robot is in the first region
 the second neural network model used exclusively when the robot is in the second region
autonomously control movement of the robot within the first region toward the second region based on the analysis of the first image; and 
autonomously control movement of the robot within the second region based on the analysis of the second image.
14. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause a robot to at least: 
capture, with an image sensor, a first image of an environment from within a first region of the environment; 
autonomously move within the first region toward a second region within the environment based on the first image and a first neural network model used exclusively when the robot is in associated with the first region
capture, with the image sensor, a second image corresponding to the second region; and 
autonomously move within the second region based on the second image and a second neural network model used exclusively when the robot is in the second region
3.	Claims 1-27 are allowable over prior art of record.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663